COTTERAL, Circuit Judge
(dissenting).
I dissent on the ground that the city ordinances of Tulsa were erroneously received in evidence. They were important as they imposed certain duties of drivers on the streets and the court charged the jury to consider them. To be entitled to admission, those ordinances were required to purport to be ordinances and to be certified under the hand and seal of the proper city officer. Section 645, Comp. Stat. Okl. 1921. They were not so certified, but offered on the theory that, purporting to be ordinances, they were admissible. One object of the statute was doubtless to establish that such ordinances were in force. The objection was first made on that ground with the assumption they were city ordinances, yet insisting they were not shown to have been in force at the time of the accident. When the objection on that ground was unavailing, the defendants, before the ordinances were read,, also objected to them as incompetent, irrelevant, and immaterial, and not based on a proper foundation. It is to be noted that the objection was not limited as first made, but was more far-reaching, adding that element to the other grounds. It seems to me that, if there had been some prior concession, it was effectively withdrawn by an objection inconsistent with it.
The error in receiving the ordinances as proof is apparent. The statute is not a technical or idle regulation. It was enacted with a view to fixing substantial rights and responsibilities of litigants. Counsel for the defendants could not dispute that the exhibits purported to be ordinances. They did not appear to be spurious. But the vital ground of the objection was finally that a necessary foundation was omitted. It could'have been supplied by an official certificate. The defendant was entitled to that showing. The District Court did not know and this court does not know whether the purported ordinances were either adopted or were in force at the crucial date. The judgment should therefore be reversed, with direction to grant a new trial of the cause.